Citation Nr: 1038075	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  06-35 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for a bilateral foot 
disability.

3.  Entitlement to service connection for colon cancer.

4.  Entitlement to an initial rating higher than 30 percent, for 
the period from March 24, 2004 to November 16, 2005, for 
posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial rating higher than 70 percent, 
since November 17, 2005, for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to November 
1983, including service in the Republic of Vietnam.  He received 
the Air Medal and Bronze Star Medal.

These matters come before the Board of Veterans' Appeals (Board) 
from July 2004 and January 2006 rating decisions of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In the July 2004 decision, the RO 
denied entitlement to service connection for hypertension, 
plantar warts, and colon cancer.  In the January 2006 decision, 
the RO granted service connection for PTSD and assigned initial 
disability ratings of 30 percent, effective from March 25, 2004 
to November 16, 2005, and 70 percent, effective November 17, 
2005.

The issue of entitlement to an increased rating for 
prostate cancer has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

The issue of entitlement to service connection for a bilateral 
foot disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hypertension is not the result of an in-service 
disease or injury and is not etiologically related to a service-
connected disability.

2.  The Veteran's colon cancer is not the result of an in-service 
disease or injury.

3.  Since March 25, 2004, the Veteran's PTSD has been manifested 
by impairment in most of the areas of work, school, family 
relations, judgment, thinking, and mood without total social and 
occupational impairment without total social and occupational 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are not 
met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113(b), 1116, 1131, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006 & 
2009). 

2.  The criteria for service connection for colon cancer are not 
met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113(b), 1116, 1131, 5107(b); 38 C.F.R. 
§ 3.303. 

3.  The criteria for an initial 70 percent rating for PTSD, have 
been met since March 25, 2004.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 
4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2009).

4.  The criteria for an initial rating higher than 70 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, 
DC 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The claim for higher initial ratings for PTSD arises from the 
Veteran's disagreement with the initial ratings assigned after 
the grant of service connection.  The courts have held, and VA's 
General Counsel has agreed, that where an underlying claim for 
service connection has been granted and there is disagreement as 
to "downstream" questions, the claim has been substantiated and 
there is no need to provide additional VCAA notice or address 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as initial rating) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream elements.  
Id.  There has been no allegation of such error in this case.

As for the claims for service connection for hypertension and 
colon cancer, under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in April 2004, the RO notified 
the Veteran of the evidence needed to substantiate his claims for 
service connection for hypertension and colon cancer.  This 
letter also satisfied the second and third elements of the duty 
to notify by delineating the evidence VA would assist him 
in obtaining and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  In any event, the April 2004 letter 
complied with this requirement.  

The Veteran has substantiated his status as a Veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claims, 
in a March 2006 letter.  The timing deficiency with regard to 
this letter was cured by readjudication of the claims in an 
October 2006 supplemental statement of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, pertinent 
service personnel records, Social Security Administration (SSA) 
disability records, and all of the identified post-service VA 
treatment records and private medical records.  In addition, he 
was afforded a VA examination for PTSD.

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  Id.  The 
threshold for finding a link between current disability and 
service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); 
McLendon, 20 Vet. App. at 83. 

The Veteran was not afforded VA examinations for hypertension or 
colon cancer.  As discussed below, the record does not contain 
adequate evidence that the Veteran's hypertension or colon cancer 
may be related to a disease or injury in service or a service-
connected disability.  There is no evidence of such disabilities 
in service, the Veteran has not provided evidence as to 
continuity of symptomatology, and there is no other evidence of a 
possible relationship between any of these disabilities and 
service or a service-connected disability.  VA examinations are 
therefore not necessary.  See Waters v. Shinseki, 601 F.3d 1274 
(Fed. Cir. 2010) (Veteran's contention that claimed condition was 
caused by a service connected disability was insufficient to 
trigger VA's duty to provide an examination); McLendon, 20 Vet. 
App. at 79.

Service Connection

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Service connection is also provided for a disability, which is 
proximately due to, or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310.  The Court has held that service 
connection can be granted under 38 C.F.R. § 3.310, for a 
disability that is aggravated by a service-connected disability 
and that compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439 (1995).  VA has amended 38 C.F.R. 
§ 3.310 to explicitly incorporate the holding in Allen, except 
that it will not concede aggravation unless a baseline for the 
claimed disability can be established prior to any aggravation.  
38 C.F.R. § 3.310(b).  Because the Board finds that there is no 
competent evidence that the Veteran's diabetes mellitus caused or 
aggravated his hypertension, it is not necessary to determine 
which version of the regulation is applicable.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999). Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran, who, during active military service, served in Vietnam 
during the period beginning in January 1962 and ending in May 
1975, is presumed to have been exposed to herbicides.  38 C.F.R. 
§§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected even though there is no record of such disease 
during service: chloracne or other acneform disease consistent 
with chloracne, Type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea), and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Additionally, for veteran's who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as hypertension, are presumed 
to have been incurred in service if such manifested to a 
compensable degree within one year of separation from service.  
38  U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Notwithstanding the foregoing presumptions, a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

The Veteran's medical records, including a May 2008 VA primary 
care treatment note, reveal that he has been diagnosed as having 
hypertension and colon carcinoma.  Thus, current disabilities 
have been demonstrated.

The Veteran served in Vietnam and is presumed to have been 
exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307.  However, as hypertension and colon 
cancer are not conditions listed in 38 C.F.R. § 3.309(e), 
presumptive service connection on the basis of the Veteran's 
exposure to herbicides is not warranted.  38 C.F.R. § 3.309(e); 
see also 68 Fed. Reg. 27,630-41 (May 20, 2003) (stating that the 
Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted).  Service 
connection can, nonetheless, be established by evidence of direct 
service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

There is no evidence of any hypertension or colon related 
symptoms or treatment in the Veteran's service treatment records.  
The Veteran has not reported a continuity of symptomatology as to 
hypertension or colon cancer.  

The first clinical evidence of hypertension was reported at an 
October 1989 VA agent orange examination where the Veteran 
reported recent elevations in blood pressure and that he had been 
diagnosed as having mild hypertension.  

The first clinical evidence of colon cancer are September 1991 
examination reports from Womack Army Medical Center which reveal 
that the Veteran reported a 1 month history of bloody stools and 
changes in bowel habits and that he was diagnosed as having 
carcinoma of the sigmoid colon.  

The absence of any reports or clinical evidence for years after 
service weighs the evidence against a finding that the Veteran's 
hypertension or colon cancer were present in service or in the 
year immediately after service.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

There is no other evidence indicating a nexus between current 
hypertension or colon cancer and in-service herbicide exposure or 
any other disease or injury in service, and neither the Veteran 
nor his representative have alluded to the existence of any such 
evidence.  Thus, the preponderance of the evidence reflects that 
the Veteran did not have hypertension or colon cancer in service 
and such disabilities, especially hypertension, did not manifest 
until more than a year after his November 1983 separation from 
service. 

If a chronic disease, such as hypertension, is shown in service 
and at any time thereafter, service connection will be conceded.  
38 C.F.R. § 3.303(b).  There must, however, be sufficient 
observations in service to identify the disease entity.  Id.  As 
discussed above, there is no evidence showing hypertension in 
service.  Hence, service connection cannot be granted on that 
basis. 

In a July 2010 statement, the Veteran's representative stated 
that the Veteran contended that his hypertension was related to 
service-connected diabetes mellitus.  However, there is no 
evidence of a relationship between the Veteran's hypertension and 
his service-connected diabetes mellitus.  As a lay person, the 
Veteran lacks the expertise to say that his hypertension was 
caused by the diabetes mellitus, as opposed to some other cause.  
It would require medical expertise to evaluate the hypertension, 
consider all the potential causes, and determine that one was a 
more likely cause than another.  

Although the Veteran has received treatment by medical 
professionals for hypertension, none has attributed this 
disability to diabetes mellitus.  Rather, a physician who 
conducted a November 2007 VA examination for diabetes mellitus 
opined that the Veteran's essential hypertension was not a 
secondary complication of diabetes mellitus and that he did not 
have any non-diabetic disability that was aggravated by diabetes.  
Although these opinions were unaccompanied by any further 
explanation or reasoning and are therefore entitled to minimal 
probative weight, the fact remains that there is no competent 
medical or lay evidence relating the Veteran's hypertension to 
his service-connected diabetes mellitus.

For the foregoing reasons, the preponderance of the evidence is 
against the Veteran's claims.  The benefit-of-the-doubt doctrine 
is therefore not applicable and the claims for service connection 
for hypertension and colon cancer must be denied.  See 38 
U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 
55-57.

PTSD Initial Ratings

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155.

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned for 
separate periods of time based on the facts found. In other 
words, the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.
The medical as well as industrial history is to be considered, 
and a full description of the effects of the disability upon 
ordinary activity is also required.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign a rating based on all the evidence of record that 
bears on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, 
VA will also consider the extent of social impairment, but shall 
not assign a rating solely on the basis of social impairment.  38 
C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities 
incorporate the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  
See 38 C.F.R. §§ 4.125, 4.130.

PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to the 
General Rating Formula for Mental Disorders. 

Under the General Rating Formula, a 30 percent disability rating 
is warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.

A 100 percent disability rating is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the rating, but are not 
meant to be exhaustive, and the Board need not find all or even 
some of the symptoms to award a specific 
rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  
On the other hand, if the evidence shows that the Veteran suffers 
symptoms or effects that cause occupational or social impairment 
equivalent to what would be caused by the symptoms listed in the 
diagnostic code, the appropriate equivalent rating will be 
assigned.  Id. at 443.  The Federal Circuit has embraced the 
Mauerhan Court's interpretation of the criteria for rating 
psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 
1326 (Fed. Cir. 2004).

The GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 
4th ed. (DSM-IV) at 32).  

GAF scores ranging from 21 to 30 reflect behavior that is 
considerably influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal preoccupation) 
or an inability to function in almost all areas (e.g. stays in 
bed all day; no job, home, or friends). GAF scores ranging from 
41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  GAF scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  GAF scores 
ranging from 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well and has some meaningful interpersonal relationships.  Id.

However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive of 
the evaluation issue.  Rather, the GAF score must be considered 
in light of the actual symptoms of the Veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 C.F.R. 
§ 4.126(a).  

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. Principi, 15 
Vet. App. 1, 11-14 (2001).  

From March 25, 2004 to November 17, 2005

VA treatment records dated from June to July 2004 reveal that the 
Veteran reported insomnia, nightmares, intrusive thoughts, 
flashbacks, intermittent dysphoria, mood lability, variable 
energy, irritability, occasional excessive worry, and fair 
memory.  His first wife left him due to his night symptoms of 
paranoia and waking up screaming.  He was employed as a laundry 
supervisor at a VA hospital and reported that work was "going 
ok."  He participated in church activities and went out to 
dinner with his second wife.

Examinations revealed adequate and neat attire, clear and 
coherent speech, cooperative behavior, a mildly dysphoric and 
euthymic to depressed mood, and a congruent affect.  There were 
hallucinations, delusions, and mild paranoid ideation; however 
there was no suicidal or homicidal ideation.  The Veteran was 
alert and oriented, had good impulse control and judgment, and 
had fair recall, memory, concentration, and insight.  A 
provisional diagnosis of PTSD and a GAF score of 60-63 were 
provided, indicative of moderate to mild impairment.

Records from Dr. Lindgren dated from September 2004 to February 
2005 indicate that the Veteran reported irritability, frequent 
intrusive thoughts, nightmares, and flashbacks, and distress at 
exposure to triggers which reminded him of past trauma.  He 
avoided conversations about past service, experienced anhedonia, 
estrangement and detachment from others, a restricted affect, 
sleep disturbance, and anger outbursts.  He had worsening 
concentration and memory, hypervigilance, and an exaggerated 
startle response.  He did not have any hobbies, avoided 
socializing with others, and spent his free time alone at home.

The Veteran further reported that he had a depressed mood, 
decreased energy, thoughts of death, crying spells, and frequent 
panic attacks (which included sweating, shaking, and severe 
anxiety) that occurred as often as 2 to 3 times each week.  He 
also experienced frequent auditory and visual illusions and 
hallucinations.  

He had been married to his second wife for 7 years as of the date 
of a September 2004 psychiatric evaluation, had worked as a 
laundry supervisor at a VA Medical Center, and stopped working as 
of September 1, 2004 due to worsening PTSD symptoms (e.g. severe 
anxiety, concentration problems, irritability, and detachment 
from others.)

Examinations revealed that the Veteran was cooperative and 
normally dressed, had normal to monotone speech, an anxious and 
depressed mood, a restricted affect, and fair insight and 
judgment.  His thought process was linear and there was no 
suicidal or homicidal ideation or hallucinations.  He was 
diagnosed as having chronic severe PTSD and was assigned a GAF 
score of 30, indicative of an inability to function in almost all 
areas.

A March 2005 report of a psychiatric examination conducted by Dr. 
Bachara for purposes of the Veteran's SSA disability application 
reveals that the Veteran reported that he had been married to his 
first wife for 10 years, with whom he had two children.  He did 
not have any contact with his children or grandchildren.  He had 
been married to his second wife for 8 years.  He had impaired 
sleep, flashbacks, and nightmares.  

He had stopped working as a laundry supervisor at the VA Medical 
Center in Fayetteville, North Carolina (VAMC Fayetteville) in 
August 2004 after 20 years in that position.  He had been 
diagnosed as having prostate cancer, hypertension, diabetes, 
colon cancer, and PTSD, but he felt that his PTSD was the 
disability that primarily interfered with his job.  He did not 
engage in many activities, had mostly bad days, did not 
socialize, felt uncomfortable around others, and had no friends, 
but occasionally went to church.

Examination revealed that the Veteran was cooperative, amiable, 
and verbal, and had good eye contact.  There was no evidence of 
hallucinations or delusions, he was oriented to time, place, and 
person, and his memory was normal.  Abstract reasoning and 
insight were normal and he had low average intelligence.  He 
denied any suicidal ideation, was able to understand, retain, and 
follow instructions, and was able to perform simple repetitive 
tasks.  He got along at home, although he had trouble with social 
skills.  He was diagnosed as having PTSD and was assigned a GAF 
score of 60, indicative of moderate impairment.

The Veteran's SSA disability records indicate that he was denied 
SSA disability benefits for prostate cancer and mood disorders in 
April 2005.  Despite his functional limitations, he was capable 
of performing several jobs that were unskilled in nature, were 
appropriate for workers who were limited to medium work, and were 
appropriate for illiterate workers or workers who were not able 
to perform complex job duties.  Such jobs included a dining room 
attendant, a cook helper, and a kitchen helper.

In a July 2005 psychiatric examination report, Dr. Hoeper stated 
that the Veteran reported that he had not worked since September 
1, 2004.  He experienced nightmares at least 2 times each week 
and awoke in a panic and sweats with such symptoms lasting 
approximately 5 minutes.  He had flashbacks 3 times each week and 
averaged only 5 hours of sleep per night.  He experienced 
intrusive thoughts, a hyperstartle response, and hypervigilance.  
He did not socialize with anybody, had severely impaired recent 
memory and 100 percent impaired working memory (e.g. could not 
remember what he read and got lost while traveling) and 
experienced anger, sadness, fear, hallucinations, and illusions.  
He felt depressed 75 percent of the time with associated low 
energy and little interest, had occasional crying spells, was 
easily angered and agitated, and occasionally felt helpless and 
suicidal.  Diagnoses of chronic PTSD and chronic major depression 
were provided and a GAF score of 30 was assigned.

Dr. Hoeper opined that the Veteran was permanently and totally 
disabled due to PTSD, and was unemployable.  This opinion was 
based on the fact that he was unable to sustain social and work 
relationships.  

The evidence shows that with the exception of a brief period 
shortly after the grant of service connection, the Veteran 
exhibited deficiencies in most of the areas needed for a 70 
percent rating prior to November 17, 2005.  For example, he 
reported that his first wife had left him due to PTSD symptoms 
(e.g. nightmares, difficulty sleeping), he did not have any 
friends or engage in any social activities and spent most of his 
time at home alone because he became anxious in social 
situations, and had stopped working due to worsening PTSD 
symptoms (i.e. severe anxiety, concentration problems, 
irritability, and detachment from others).  Also, he experienced 
nightmares, chronic sleep impairment, intrusive thoughts, 
flashbacks, hallucinations, delusions, impaired concentration and 
memory, irritability, anxiety, panic attacks, and a dysphoric and 
euthymic to depressed mood..  

Overall, the evidence reveals that the Veteran had impairment in 
most of the areas of work, school, family relations, judgment, 
thinking, and mood from March 25, 2004 to November 17, 2005, as 
evidenced by the GAF scores and assessments of his level of 
disability.  Accordingly, the Board finds that an initial rating 
of 70 percent for PTSD is warranted since the effective date of 
service connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 
4.130, DC 9411.

Evaluation in Excess of 70 percent

A November 2005 VA examination report reveals that the Veteran's 
grooming and personal hygiene were good, he was cooperative "but 
ill-at-ease," guarded, and extremely hypervigilant.  Eye contact 
was reduced, mood was dysphoric, and affect was constricted, but 
motor activity was normal and behavior was otherwise appropriate.  
The Veteran reported that after service he had worked in a 
kitchen at VA for 10 years and in the laundry department for 6 
years.  He was then diagnosed as having prostate cancer and had 
been unemployed ever since.  He had some trouble focusing while 
working.  He again reported that he had been married to his first 
wife for 7 years and was married to his second wife since 1997.  
He had to sleep apart from his wife because he would wake up in a 
cold sweat and screaming.  He was unable to make or keep friends, 
did not like being around people, and did not socialize.

Examination revealed that the Veteran was alert and oriented and 
that he did not have any speech, thought, or communication 
disruptions.  He reported daily auditory hallucinations, 
nightmares, and intrusive thoughts, however medication use helped 
to alleviate such symptoms.  He avoided anything that reminded 
him of war, was not interested in hobbies that he once enjoyed, 
was not interested in social activities, and felt detached from 
others.  He had difficulty sleeping, experienced outbursts of 
anger, had periods of depressed mood, and experienced suicidal 
and homicidal ideation with no intent.  He was able to 
independently manage activities of daily living.  A diagnosis of 
PTSD was provided and a GAF score of 55 was assigned, indicative 
of moderate impairment.

The Veteran's treatment records from Dr. Hoeper dated from 
February 2006 to April 2008 reveal that he reported nightmares, 
flashbacks, panic attacks, sleep impairment, hypervigilance, a 
hyperstartle response, impaired memory, anger, depression, social 
isolation, mood swings, thought impairment, and visual and 
auditory hallucinations.  He was diagnosed as having PTSD and was 
assigned GAF scores ranging from 50 to 65, indicative of serious 
to mild impairment.

A June 2008 VA primary care treatment note indicates that the 
Veteran reported flashbacks and auditory hallucinations.  He 
denied any suicidal or homicidal ideation.  Examination revealed 
that the Veteran was alert and oriented, had an appropriate 
affect, answered all questions appropriately, and was neatly 
groomed.

The GAF scores assigned during this period indicate the Veteran's 
serious to mild difficulties in social and occupational 
functioning due to PTSD, however the majority of the GAF scores 
assigned do not reflect an inability to work and although the 
most recent evidence indicates that he is unemployed, there is no 
evidence that he is unemployable due to PTSD.  As explained 
above, the Veteran's statements pertaining to his employment 
history have not been found to be credible due to inconsistencies 
between his reports and the objective evidence from his most 
recent employer (VAMC Fayetteville).  While his social life has 
been constricted, he has been able to maintain his current 
marriage.

The Veteran does not demonstrate gross impairment in thought 
processes or communication or grossly inappropriate behavior, he 
is able to independently perform activities of daily living, and 
he is oriented to time and place.  Although suicidal/homicidal 
ideation and memory problems have been reported, he is not in 
persistent danger of hurting himself or others and he does not 
experience memory loss for names of close relatives, own 
occupation, or name.  
 The Veteran did not, however, have most of the symptoms listed 
in the examples for a 100 percent disability rating.  For 
example, although he reported that he was unable to work due to 
PTSD symptoms, he was denied SSA disability benefits for his 
psychiatric disabilities based, in part, upon the fact that he 
was capable of performing some employment.  

In his November 2006 substantive appeal (VA Form 9), the Veteran 
contended that he was entitled to an initial 100 percent rating 
for PTSD since at least September 2004.  

To the extent that Dr. Hoeper provided an opinion that the 
Veteran was permanently and totally disabled and unemployable due 
to the fact that he was unable to sustain social and work 
relationships because of PTSD and assigned a GAF score indicative 
of an inability to maintain a job, the opinion is entitled to 
little probative weight because it was partly based upon an 
inaccurate history.  Dr. Hoeper's July 2005 psychiatric 
examination report reveals that the Veteran reported that he had 
not worked at VAMC Fayetteville since September 1, 2004.  
However, a March 2005 report of employment information from VAMC 
Fayetteville (VA Form 21-4192) indicates that the Veteran worked 
at that facility until March 2005, at which time he took 
disability retirement.  

The Veteran is certainly competent to report his employment 
history; however his reports are inconsistent with his work 
history as specified by VAMC Fayetteville.  Given this 
inconsistency, the Board finds that the Veteran's statements 
regarding his employment history are not credible.  Thus, as Dr. 
Hoeper's opinion was based upon an inaccurate history, it is 
entitled to little, if any, probative weight.  Boggs v. West, 11 
Vet App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-
06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

Furthermore, the Veteran did not demonstrate gross impairment in 
thought processes or communication or grossly inappropriate 
behavior, he was not in persistent danger of hurting himself or 
others, there is no evidence that he was unable to perform 
activities of daily living, and he was oriented to time and 
place.  Although memory problems had been reported, he did not 
experience memory loss for names of close relatives, own 
occupation, or name.  

More importantly, total social and occupational impairment was 
not been demonstrated during this period.  The Veteran has been 
able to maintain a relationship with his second wife and 
participate in occasional church service.  The weight of the 
evidence including the VA and SSA examiner's opinions indicates 
that he would be able to obtain some employment despite his PTSD.

 A 100 percent rating for PTSD requires total occupational and 
social impairment.  The weight of the evidence is that he has not 
had total occupational and social impairment during this period.  
He has also not manifested most of the symptoms listed under the 
examples of a 100 percent disability.  Hence, it cannot be found 
that he meets or approximates the criteria for a 100 percent 
rating at any time since the grant of service connection.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the case 
"presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not 
assign an extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of a claimant's 
service-connected disability with the established criteria found 
in the Rating Schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the Rating 
Schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The evidence reveals that the Veteran has reported that his PTSD 
has interfered with his ability to maintain employment.  For 
example, his treatment records from Dr. Lindgren indicate that he 
reported that he had stopped working due to worsening PTSD 
symptoms (e.g. severe anxiety, concentration problems, 
irritability, and detachment from others).  The Veteran's 
statements raise the question of entitlement to an extraschedular 
rating.  The symptoms of his disability are sleep impairment, 
nightmares, intrusive thoughts, flashbacks, irritability, 
depression, anxiety, impaired concentration and memory, social 
isolation, occupational impairment, hallucinations, delusions, 
suicidal/homicidal ideation, panic attacks, and impaired affect.  
These symptoms are contemplated by the rating criteria.  Thus, 
referral for consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).

Total Disability Rating Based on Individual Unemployability 
(TDIU)

The Court has held that a TDIU is an element of all claims for a 
higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating possible; 
and (3) submits evidence of unemployability, the requirement in 
38 C.F.R. § 3.155(a) (2009) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider whether 
the veteran is entitled to a TDIU.  Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).

In October 2008, the Veteran was granted a TDIU, effective 
October 1, 2008. Therefore, the question of entitlement to a TDIU 
is not raised for the period since that date.  

However, the Veteran's appeal for higher initial ratings for PTSD 
was received on February 8, 2006.  On various occasions the 
Veteran has stated that he stopped working due to PTSD and Dr. 
Hoeper opined in his July 2005 examination report that due to 
PTSD, the Veteran was permanently and totally disabled and 
unemployable.  Thus, given the evidence of a medical disability, 
the claim for the highest rating possible, and evidence of 
unemployability, the record raises a claim for a TDIU under 
Roberson and Rice for the period prior to October 1, 2008.
VA will grant a TDIU when the evidence shows that the Veteran is 
precluded, by reason of his service connected disabilities, from 
obtaining or maintaining "substantially gainful employment" 
consistent with his education and occupational experience.  38 
C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 
(1992).

A TDIU is provided where the combined schedular evaluation for 
service connected diseases and disabilities is less than total, 
or 100 percent.  38 C.F.R. § 4.16(a).  A TDIU is considered a 
lesser benefit than the 100 percent rating, and the grant of a 
100 percent rating renders moot the issue of entitlement to a 
TDIU for the period when the 100 percent rating is in effect.  
VAOPGCPREC 6-99; 64 Fed. Reg. 52,375 (1999). 
 
The Veteran was granted an initial 100 percent disability rating 
for his service-connected prostate cancer from July 26, 2004 to 
September 30, 2008.  The current claim for a TDIU and the appeal 
for a higher initial rating for PTSD have been recognized as 
arising at the same time and while the 100 percent rating for 
prostate cancer was in effect.  Hence the initial 100 percent 
rating for prostate cancer renders the claim for a TDIU prior to 
October 1, 2008 moot.  Further consideration of entitlement to 
TDIU is; therefore not warranted. 


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for colon cancer is denied.

Entitlement to an initial 70 percent rating for PTSD, effective 
March 25, 2004, is granted.

Entitlement to an initial rating higher than 70 percent for PTSD 
is denied.


REMAND

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's 
reports of a continuity of symptomatology can satisfy the 
requirement for evidence that the claimed disability may be 
related to service.  McLendon, 20 Vet. App. at 83.

The Veteran's medical records indicate that he has been treated 
for various bilateral foot symptoms.  For example, a March 2008 
VA podiatry treatment note reveals that he was treated for a 
callous head of the 5th metatarsal of the right foot and of the 
tip of the 3rd toe of the left foot.  Also, he has reported on 
several occasions, including in his March 2004 service connection 
claim (VA Form 21-526), that he was diagnosed as having plantar 
warts in service in July 1980 while stationed at Fort Bragg.  He 
also reported that he had been treated for plantar warts ever 
since service.  

The Veteran is competent to report observable symptoms of a 
bilateral foot disability, such as plantar warts, as well as a 
continuity of symptomatology. Jandreau, 492 F.3d at 1377; 
Buchanan, 451 F.3d at 1337.  Given this evidence and the low 
threshold for finding a possible association between a current 
disability and service, the evidence indicates that the Veteran 
may have a bilateral foot disability that may be associated with 
his service. 

As there is evidence of a current bilateral foot disability, in-
service plantar warts, and evidence as to continuity of 
symptomatology indicating the Veteran's current bilateral foot 
symptoms may be related to the in-service plantar warts, VA's 
duty to obtain an examination as to the nature and etiology of 
any current bilateral foot disability is triggered.  Such an 
examination is needed to determine whether the Veteran has a 
current bilateral foot disability and to obtain a medical opinion 
as to the relationship of any such disability to service.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current bilateral foot 
disability.  All indicated tests and 
studies should be conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that any current 
bilateral foot disability had its onset in 
service, is related to the Veteran's in-
service plantar warts, is related to in-
service herbicide exposure, or is otherwise 
the result of a disease or injury in 
service.  

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report in-service plantar 
warts, his symptoms and history; and such 
reports must be considered in formulating 
any opinions.

2.  The AOJ should review the examination 
report to ensure that it contains the 
information requested in this remand and is 
otherwise complete.

3.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case. Thereafter, the case 
should be returned to the Board, if in 
order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


